Collin Kaiser

FILED
Pro Se. U.S. DISTR ORO,
* MAY OS 04 x
th
May 25", 2021 LONG _

To Judge Gary R Brown

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

100 Federal Plaza Central Islip, NY 11722
KAISER v. KRECKO 20-CIV-05399 (GRB)(AYS)

Plaintiff, Collin Kaiser, requesting pre-motion conference seeking leave to move
the court into summary judgement.

To Judge Gary R Brown. Your honor, the plaintiff, Collin Kaiser, writes in regards
to your individual rule II{f) to respectfully request a pre-motion conference. More
specifically, the plaintiff, Collin Kaiser, seeks leave to move under Federal Rules of Civil
Procedure rule 56(a) for an order of summary judgment for favorable rule over the
entirety of the case. Your honor, the plaintiff, hereby requests the courts consideration
of leave to move the court into summary judgement. The plaintiff will argue and show all
proof needed to secure a favorable judgement with a detailed and thorough summary
judgement memorandum proving there is no genuine issue to be tried. This
memorandum will entail all required information consisting of factual matter with all the
relevant admissible evidence to go along with. This will inevitably prove that there is no
genuine dispute as to any material fact in this case and the plaintiff is entitled to
judgment as a matter of law.

The plaintiff, Collin Kaiser, will successfully argue and prove true all alleged acts
of misconduct by the defendants, Fairfield Properties and Sue Krecko, which resulted in
the violation of civil rights, physical, mental, and financial harm with cross references to
the docketed admissible evidence. (Federal Rules of Civil Procedure rule 56 (c)(1)(a)).
The plaintiff will successfully establish grounds and prove the necessity for the summary
judgement which will show there is no issue to be tried. There will be no question
unanswered and the evidence will prove there is nothing in dispute. Furthermore, there
is no plausible defense for this case in which a trial would be necessary.
Local Civil Rule 56.1 Statement

(1) The plaintiff, Collin Kaiser, alleges that the defendants, Fairfield Properties
and Sue Krecko, committed acts of misconduct in a shifty manner which made housing
unavailable for him. In doing so, the plaintiff's, Collin Kaiser's, rights were violated and
he endured physical, mental, and financial harm (Exhibit A pages 26-32, 87, 89, 92-
129).

(2) These acts of misconduct consisted of the defendants demanding requests in
regards to credit which does not make sense as the plaintiff's credit was frozen. The
defendants stated that the credit was the reason behind the refusal to fill out the Section
8 paperwork, which is required to move into the apartment. The defendants claimed
problematic credit and refused to fill out the required Section 8 paperwork to move into
the apartment but this cannot be proven as the credit was and still is frozen since
September 10 2020. The application process with Fairfield started on October 14!"
2020. This can and will be proven through docketed evidence showing all relevant
emails and communications with the credit bureaus for requests to freeze credit long
before any contact with Fairfield Properties about the apartment (Exhibit C pages 1-16).
The defendants made this up and insinuated poor credit in an attempt to deter the
plaintiff, Collin Kaiser, from pursuing the apartment.

(3) Once the defendants realized the plaintiff was correct, they proceeded to
cancel the plaintiffs application for the apartment. This can and will be proven through
emails between the plaintiff, Collin Kaiser, and the defendant's leasing agent Sue
Krecko (Exhibit A pages 64-68).

(4) Once the defendants realized the plaintiff had been informed about the
canceled application from the corporate office by a phone call, the defendants
attempted to persuade the plaintiff to take back his deposit in an attempt to have the
plaintiff forfeit the apartment. This can and will be proven by emails between the plaintiff
and defendant’s leasing agent Sue Krecko (Exhibit A pages 56-58).

(5) This resulted in the plaintiff visiting The Department of Social Services
Coram, NY location to explain to the workers what he had been experiencing from
Fairfield Properties. The worker at The Department of Social Services, S. Damber,
informed the plaintiff that Fairfield Properties is not following protocol by refusing to fill
out the Section 8 paperwork. This can and will be proven through audio between the
plaintiff, Collin Kaiser, and The Department of Social Services worker S. Damber
(Exhibit E).

(6) Additional evidence will prove the normal protocol for the required Section 8
paperwork to be filled out by the apartment complex first, which was filled out and done
by Hawthorne Apartments (Exhibit D).
» Case 2:20-cv-05399-GRB-JMW Document 25 Filed 05/25/21 Page 3 of 5 PagelD #: 573

For all the reasons stated above, the plaintiff, Collin Kaiser, respectfully requests
the court to grant permission of leave to move the court into summary judgement.

Respectfully submitted by
Collin Kaiser MBA

Pro Se.

May 25*, 2021

CC: Jennifer Sherven

135 Crossway Park Drive Suite 201
Woodbury, NY 11797
JSherven@KDVLaw.com
Case 2:20--VE Reap P IW Document 25 Filed 05/25/21 Page 4 of 5 PagelD #: 574

— Pre motor  CenFesence Fo plasstire
Sunwell Ddgemen*  TEQvest.
a
Z Hs:

 
